DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 07/15/2022 has been received and considered. Claims 1, 2, 4, 7, and 8 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/15/2022 has been entered.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As to claim 4, line(s) 2-3, the entire limitation "calculating third Betti number sequence data is generated for a third period wherein a state re of the object in the third period is normal” is a run–on sentence with no punctuation or conjunction to distinctively identify its clauses. It is unclear to what the limitation "calculating third Betti number sequence data” does apply, because it's followed by "is generated”. It's unclear if the "third Betti number sequence data" is calculated or generated. Furthermore, the meaning of "state re" (emphasis added) is unclear. The Specification is silent about “state re” (emphasis added).
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a medium storing a state classifying program, claim 7 recites a state classifying method, and claim 8 recites a state classifying device (process, machine, manufacture = 2019 PEG Step 1 = yes), comprising: generating an attractor containing points representing sets of time series data values; generating first Betti number sequence data by applying a persistent homology process on the attractor representing a relationship between a radius of sphere centering each point contained in the attractor and a Betti number; calculating a first distance between the first Betti number sequence data and second Betti number sequence data that is generated for a second period, and detecting, when the first distance is equal to or larger than a predetermined value, (information indicating) that a state of the object has changed.
Step 2A, Prong One: Claims 1, 7, and 8 are substantially drawn to mathematical concepts. As to the “generating an attractor containing points” limitations, it appears that they are used similarly to generating 3D point clouds using math to do so (see for example in the specification "[0062] FIGS. 30 and 31 are diagrams illustrating an exemplary attractor that is generated from the data"). As to the “generating first Betti number sequence data” limitations, it appears that they are used similarly to generating number sequences using math to do so (see for example in the specification "[0056] FIG. 21 is a diagram illustrating a Betti number sequence that is generated from the attractor"). As to the "calculating a first distance" limitations, they are mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A, Prong Two: As to the “reading, from a storage, multidimensional time series data that includes values of sets of time series data on an object” limitations, they appear to be analogous to “mere data gathering” (2019 PEG Step 2A, Prong Two). Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See collecting information and analyzing it at issue in Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. 
As to the "detecting, when the first distance is equal to or larger than a predetermined value, that a state of the object has changed during the first period" and "detect, when the first distance is equal to or larger than a predetermined value, information indicating that a state of the object has changed during the first period" limitations, as pointed out by Applicant, the application description reads:
"[0003] Identifying the states of an object based on multidimensional time series data is practiced generally…
[0021]… time series data is, for example… data that is measured by sensors (time series data of a gyro sensor, acceleration sensor, geomagnetic sensor, or the like)…
[0050] FIG. 16 is a diagram illustrating exemplary data that is stored in the sensing data storage 121 in the first embodiment. In the first embodiment, as a change can be sensed according to a distance, the information of time that is stored in the sensing data storage 121 represents the time at which a change is sensed…
[0051]… it is possible to appropriately sense a change in multidimensional time series data with a possibility that false sensing may occur when the related technology is used and thus improve accuracy of sensing a change…"
Detecting/sensing changes of data is an abstract idea itself. Since information is intangible, an abstract idea cannot add an inventive concept to another claimed abstract idea to render it patentable. 2106.04(a)(2) reads 'I. MATHEMATICAL CONCEPTS… It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula… SAP America, Inc. v. InvestPic… (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas)… Digitech… holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea…' (emphasis added). This idea is similar to the basic concept of manipulating information using mathematical relationships, e.g., converting numerical representation in Gottschalk v. Benson (Benson hereinafter), 409 U.S. 63, 67 (1972), which has been found by the courts to be an abstract idea. 
The claims recite the additional limitations/elements of "the values of sets of time series data being obtained by one or more sensors", it is insignificant extra-solution activity. The Examiner notes that MPEP 2106.05(g) Insignificant Extra-Solution Activity [R-08.2017] reads: “… When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known". As to the “time series data being obtained” limitations, it appears to be analogous to “mere data gathering”. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See Electric Power. 
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: The claims recite the additional limitations/elements of "the values of sets of time series data being obtained by one or more sensors". As discussed above, it is insignificant extra-solution activity, and it is routine, well known and conventional in the pertinent art. Umeda, U.S. Pre–Grant publication 20170147946, (see IDS dated 12/05/2018), teaches "[0072]… time series data of a heart rate is exemplified as series data, however, the series data is not limited to this kind of time series data. For example, the series data may also be… wearable sensor data (time series data of a gyro sensor, acceleration sensor, geomagnetic sensor and the like)". Cássio Pereira and Rodrigo de Mello, "Persistent homology for time series and spatial data clustering" (see PTO-892 Notice of Reference Cited dated 12/02/2020), teaches "we selected time series gathered from the CPZ sensor" (see page 6035, last paragraph). Robert Ghrist, "Barcodes: the persistent topology of data", teaches "1.2. Clouds of data. Very often, data is represented as an unordered sequence of points in a Euclidean n-dimensional space En. Data coming from an array of sensor readings in an engineering testbed" (see page 62, 3rd paragraph).
The claims further recite the additional limitations/elements of a "computer-readable recording medium", "computer", "storage", and a “processor”. They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide conventional computer implementation. The additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims recite an abstract idea. For at least these reasons, independent claims 1, 7, and 8 are not patent eligible.
Dependent claims:
Dependent claims 2 and 4, Step 2A, Prong One: Dependent claims 2 and 4 are substantially drawn to mathematical relationships/calculations as their independent claim. Additionally as to claim 4, detecting/sensing changes of data is an abstract idea itself (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) mathematical concepts).
Step 2A Prong two: Claims 2 and 4 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Claims 1, 2, 4, 7, and 8 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Allowable Subject Matter
Claims 1, 2, 4, 7, and 8 are allowed over prior art of record. They will be allowed once all outstanding rejections/objections are traversed. A reason for the indication of allowable subject matter was provided in the Office Action dated 04/16/2021.

Response to Arguments
Regarding the rejections under 112, claim remains defective. 
Regarding the rejections under 101, Applicant's arguments have been considered but they are not persuasive. Claim rejections remain. Applicant argues (see page 6, 5th paragraph to page 9, last paragraph):
‘… independent claims are amended to recite "the values of sets of time series data being obtained by… sensors" and to clarify that "a state of the object has changed during the first period" is detected, thus more clearly tying the claims to physical elements… as set forth, e.g., paragraph [0051] of the Specification, using Betti numbers to detect changes in the topology, i.e., the state of the object, accuracy of such detection may be improved… 
… examples of the "multidimensional time series data" stated above are described in paragraph [0021] of the Specification and are now limited to data measured by sensors...
… by using distances between Betti numbers based on sensor data as recited in the independent claims to detect that a state of an object has changed, rather than invariant analysis, changes in an object that were not previously detected may be detected...
… claims do include additional elements that transform the claims into being patent-eligible as in BASCOM…
… claims are directed to using distances between Betti numbers obtained based on sensor data, rather than invariant analysis, to detect that a state of an object has changed. Thus, changes to a state of an object that may nor be detected using the invariant analysis may now be detected. Therefore, the pending claims clearly transform any alleged abstract idea into a particular, practical application, as they are directed to improving an existing technological process.
Thus, significantly more than an abstract idea is now claimed. Moreover, each of the claims, to the extent the claims include an abstract idea, integrate that abstract idea into a practical application. Finally, the claims are directed to an improvement in technology for detecting a state of an object, not to an abstract idea…'

As pointed out by Applicant, the application description reads:
"[0021]… time series data is, for example… data that is measured by sensors (time series data of a gyro sensor, acceleration sensor, geomagnetic sensor, or the like)… 
[0051]… it is possible to appropriately sense a change in multidimensional time series data with a possibility that false sensing may occur when the related technology is used and thus improve accuracy of sensing a change…"

Examiner's response: Applicant's argument is not persuasive, because the claims provide no additional elements/limitations such that an improvement to the computer itself or another technology is realized (emphasis added). Contrary to Applicant's argument ("claims do include additional elements that transform the claims into being patent-eligible as in BASCOM"), there is no additional element/limitation claimed such that an improvement to the computer itself or another technology is realized (emphasis added). Applicant's arguments do not identify any of the claimed invention’s additional elements which the Applicant considers non-conventional or non-generic arrangement of additional elements for purposes of analysis under step 2B. About "additional elements", BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, (BASCOM hereinafter), No. 2015-1763 (Fed. Cir. June 27, 2016) reads '… the ‘elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements [beyond those that recite the abstract idea…' (emphasis added). 
Detecting changes of data obtained by sensors is an abstract idea itself. Data obtained by sensors is information, and since data/information is intangible, an abstract idea cannot add an inventive concept to another claimed abstract idea to render it patentable. 2106.04(a)(2) reads 'I. MATHEMATICAL CONCEPTS… It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula… SAP America, Inc. v. InvestPic… (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas)… Digitech… holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea…' (emphasis added). This idea is similar to the basic concept of manipulating information using mathematical relationships, e.g., converting numerical representation in Benson which has been found by the courts to be an abstract idea. Sensing changes of data is an abstract idea itself, as opposed to an additional element. An abstract idea cannot be an additional element, and thus an abstract idea cannot add an inventive concept to another claimed abstract idea to render it patentable. It is clear that an abstract idea, which is itself a judicial exception, cannot add significantly more to a judicial exception. MPEP 2106.04(a)(2) also reads 'I. MATHEMATICAL CONCEPTS The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson…' (emphasis added). It is unclear how an abstract idea, which is itself a judicial exception, adds significantly more to a judicial exception.
Therefore, the claims do not amount to significantly more than the abstract idea itself.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		9/6/2022Primary Examiner, Art Unit 2146